Citation Nr: 0021081	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) of the left anterior shoulder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
SFW of the left upper arm near the axillary fold, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
SFW of the left posterior chest, with retained metallic 
fragments, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter on two previous occasions and that 
the development requested in these remands has been 
accomplished to the extent possible.  This case is now ready 
for appellate consideration.

The Board further notes that as a result of the findings 
obtained from August 1999 Department of Veterans Affairs (VA) 
medical examination and information contained in recently 
obtained VA outpatient records, a November 1999 rating 
decision denied service connection for degenerative joint 
disease (DJD) of the left acromioclavicular (AC) joint as 
secondary to the service-connected disability of residuals, 
SFW, left anterior shoulder.  Since the record does not 
reflect the filing of a notice of disagreement with this 
aspect of the decision, the Board finds that this issue is 
not a subject for current appellate review, and that as a 
result of this determination, DJD will also not be considered 
for the purpose of assessing the issues of entitlement to an 
increased rating developed on appeal.  

Finally, the Board observes that the veteran filed a notice 
of disagreement with the August 1993 rating decision's 
assignment of separate 10 percent ratings under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999) for each of the 
disabilities that are the subject of this appeal.  However, 
since the veteran's disabilities are also manifested by 
muscular symptoms, the diagnostic criteria relating to muscle 
injuries must also be considered.  Since the rating criteria 
for muscle injuries were revised effective July 3, 1997, the 
Board is precluded from applying the new rating criteria 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.  After the effective date of the change in 
rating criteria, manifestations must be considered under both 
the "old" and "new" rating criteria, and the rating 
assigned should be in accordance with whichever criteria are 
more favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


FINDINGS OF FACT

1.  For the period of June 1, 1993 to July 2, 1997, the 
veteran's service-connected residuals of a SFW of the left 
anterior shoulder were manifested by symptoms in an 
unexceptional disability picture that were productive of 
moderate, but not moderately severe or greater, impairment of 
Muscle Group (MG) III. 

2.  For the period of June 1, 1993 to July 2, 1997, the 
veteran's service-connected residuals of a SFW of the left 
upper arm near the axillary fold were manifested by symptoms 
in an unexceptional disability picture that were productive 
of moderate, but not moderately severe or greater, impairment 
of MG V.

3.  For the period of June 1, 1993 to July 2, 1997, the 
veteran's service-connected residuals of a SFW of the left 
posterior chest, with retained metallic fragments, were 
manifested by symptoms in an unexceptional disability picture 
that were productive of moderate, but not moderately severe 
or greater, impairment of MG IV.

4.  Since July 3, 1997, the veteran's service-connected 
residuals of a SFW of the left anterior shoulder were 
manifested by symptoms in an unexceptional disability picture 
that are productive of moderate, but not moderately severe or 
greater, impairment of MG III. 

5.  Since July 3, 1997, the veteran's service-connected 
residuals of a SFW of the left upper arm near the axillary 
fold were manifested by symptoms in an unexceptional 
disability picture that are productive of moderate, but not 
moderately severe or greater, impairment of MG V. 

6.  Since July 3, 1997, the veteran's service-connected 
residuals of a SFW of the left posterior chest, with retained 
metallic fragments were manifested by symptoms in an 
unexceptional disability picture that are productive of 
moderate, but not moderately severe or greater, impairment of 
MG IV.

7.  An evaluation to 20 percent is warranted for residuals of 
a SFW of the left anterior shoulder under both the "old" 
and "new" criteria for multiple muscle injuries of the left 
(minor) shoulder girdle and arm; neither criterion is more 
favorable than the other.

8.  In addition to a rating for multiple muscle injuries 
involving the left (minor) shoulder girdle and arm, the 
veteran has a protected 10 percent evaluation for scars of 
the left shoulder girdle and arm; the veteran is not entitled 
to a separate protected 10 percent evaluation for scars of 
the left shoulder girdle and arm if he is also receiving 
separate ratings under Code 7804 for multiple wounds of the 
left shoulder girdle and arm.


CONCLUSIONS OF LAW

1.  For the period of June 1, 1993 to July 2, 1997, the 
criteria for an evaluation of 20 percent, but not higher, for 
residuals of multiple muscle injuries of the left Minor) 
shoulder girdle and arm have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.55, 4.56, 
4.73, Diagnostic Codes 5303, 5304 and 5305 (effective 
immediately prior to July 3, 1997), 4.118, Diagnostic Code 
7804 (1999).

2.  Since July 3, 1997, an evaluation of 20 percent, but not 
higher, is warranted for residuals of multiple muscle 
injuries of the left (minor) shoulder girdle and arm.   
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5303, 5304 and 
5305 (effective immediately prior to July 3, 1997), 4.118, 
Diagnostic Code 7804 (1999).

3.  The veteran is entitled to a separate protected 10 
percent evaluation for a scar due to SFWs of the left 
shoulder in addition to the rating for residuals of multiple 
muscle injuries of the left shoulder girdle and arm; he is 
not entitled to an additional separate protected 10 percent 
evaluation for a scar in addition to the scar ratings 
currently assigned by the RO.  38 C.F.R. §§ 3.391(b), 4.14 
(1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background 

The Board notes that the claims are well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of these disabilities shows that the 
veteran was originally granted service connection for SFW 
scars of the left anterior and posterior shoulder and left 
arm with retained metal fragments and assigned a 10 percent 
evaluation by an October 1969 rating decision under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999) and 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (1999), based on service medical 
records.  Service medical records were found to reflect that 
the veteran received SFW's of the left shoulder and arm (the 
records disclose that the veteran was right-handed) while in 
combat in July 1968.  A copy of the veteran's December 1967 
enlistment examination report was apparently used by a 
subsequent medical care provider to note the presence of a 
shell wound scar on the front left shoulder of 1 inch by 1/4 
inch, and a posterior left shoulder scar of 2 inches by 1 
inch.  A scar on the left upper arm was also identified.

An August 1968 hospital admission record reflects that the 
veteran was admitted on July 28, 1968 for metal fragment 
wounds to the left shoulder, left anterior axillary fold, and 
left posterior lateral side of the back.  Physical 
examination revealed that the veteran's wounds were soft 
tissue in nature and that he was neurovascularly intact.  X-
rays were interpreted to be negative for bony involvement.  
It was noted that during the hospitalization, the veteran was 
initially debrided and left to open drainage.  On August 3, 
1968, the veteran was returned to his unit and was not to 
participate in any field duty for a period of 6 days.

Service medical records further reveal that at the end of 
December 1968, the veteran reported being wounded on the left 
shoulder on July 27, 1968 by shrapnel.  He was now 
complaining of shoulder pain when carrying a field pack, 
which was apparently the subject of a congressional inquiry.  
Examination revealed a 1 inch scar on the left anterior 
shoulder, a 2 inch scar on the left arm, and a 1 inch scar on 
the posterior shoulder area with moderate keloid formation.  
Full range of motion was exhibited on examination.  The 
impression was post fragment wounds of the left shoulder.  X-
rays at this time of the shoulder were interpreted to reveal 
several small metal fragments over the left upper lateral 
chest wall.  The examiner further noted that the veteran was 
fit for full duty, but that if he continued to complain, it 
might be wise to change his profile so as to avoid the need 
to carry a pack.

An entry in the service medical records for January 1969 
indicates that the veteran reported continuing complaints 
from his SFW ever since the incurrence of the wound in July 
1968.  Examination was noted to reveal normal findings, 
however, it was indicated that it would still be advisable 
for the veteran not to carry a pack.  In May 1969, the 
veteran complained of left shoulder pain inferior to the 
inferior margin of the scapula.  Scars were found to be 
without localized tenderness.  The impression was mild 
muscular pain.

Separation examination again noted SFW scars of 1 inch on the 
anterior left shoulder, two inches on the left arm, and 1 
inch on the posterior left shoulder.

A January 1970 rating decision continued the 10 percent 
evaluation for SFW scars of the left anterior and posterior 
shoulder and left arm with retained metal fragments under 
38 C.F.R. § 4.118, Diagnostic Code 7804 and 38 C.F.R. § 4.73, 
Diagnostic Code 5301, based on VA medical examination in July 
1969, which included X-ray findings of several small metallic 
foreign bodies in the region of the left axilla.  Other 
findings included a 3/4 by 1/2 inch scar on the anterior 
aspect of the left shoulder which was slightly keloidal but 
nontender, nondepressed and nonadherent, and a 7/8 by 1/4 
inch scar on the antero-medial aspect of the upper end of the 
left arm.  There were also two 1/4 inch scars on the antero-
medial aspect of the upper third of the left arm and a 
slightly keloidal 1 1/4 by 5/8 inch scar on the 
posterolateral aspect of the left chest wall, all of which 
were also noted to be nontender, nondepressed and 
nonadherent.  There was full range of motion, no tenderness, 
no atrophy and no muscle weakness.  The diagnosis was SFW's 
of the left shoulder region of the left arm, and lateral 
aspect of the left chest wall, with residual scars and 
retained small metallic foreign bodies in the left axillary 
region with no limitation of function.

A VA outpatient record from May 1971 reflects that the 
veteran complained of pain under the left shoulder.  Physical 
examination revealed numerous scars and that the posterior 
scar was the only one that was tender.  The diagnosis was 
foreign body in the left shoulder.  Several days later, it 
was noted that X-rays revealed two small metallic fragments 
superimposed over the upper chest wall.

A July 1971 rating decision determined that no change was 
warranted in the previously assigned 10 percent evaluation 
for the veteran's service-connected SFW's.

VA medical examination in August 1982 revealed that the 
veteran complained of pain connected with the movement of the 
retained metallic fragments.  Physical examination indicated 
a well-healed scar over the anterior aspect of the left 
shoulder with mild hypertrophy and nonadherent to surrounding 
tissue, slightly sensitive and measuring 2 centimeters.  
Additional scars were noted on the left posterior chest wall 
and axillary line.  These were described as well-healed and 
slightly hypertrophic with some adherence to underlying 
tissue and with some tenderness, measuring 3 by 2 
centimeters.  The diagnosis was mildly tender left anterior 
shoulder scar and left posterior chest wall scar.

A September 1982 rating decision continued the 10 percent 
rating for the veteran's SFW's.

An August 1993 rating decision assigned separate 10 percent 
ratings for the SFW scars of the left anterior shoulder, left 
upper arm, and left posterior chest, based on more recent VA 
outpatient records and VA medical examination in June 1993.  
VA X-rays from June 1992 were interpreted to reveal no bony 
erosion and two small fragments of metal shrapnel over the 
left scapula.  A VA outpatient record from the beginning of 
June 1993 reflects that the veteran complained of pain in the 
left shoulder, radiating to the back.  Examination of the 
left arm revealed full range of motion and the diagnostic 
impression was old shrapnel injury.  Approximately five days 
later, the veteran complained of pain in the left scapula 
radiating to the left side of the neck.  Examination revealed 
tenderness to palpation at the "RT" trapezius and scapula, 
and the assessment was shoulder pain secondary to shrapnel 
wound.  

VA medical examination in June 1993 described a 1 by 3/4 inch 
scar over the left anterior shoulder, a 2 inch scar over the 
left axillary fold area, and a 2 by 1 1/2 inch scar over the 
left upper back close to the left posterior axillary fold 
area.  Minimal tenderness was noted over the scars on 
pressure or deep palpation, and the veteran claimed that 
there was pain that radiated from the back scar into the left 
cervical and trapezius area.  Moderate disfiguration from the 
scarring was noted and photographs of the scars were taken 
and attached to the examination report.  The diagnosis was 
SFW's to the left anterior shoulder, left posterior axillary 
fold area over the left upper back, and left axillary fold 
area, with a history of SFW's, minimal tenderness on pressure 
or deep palpation, and moderate disfiguration.

VA joints examination in January 1997 revealed that the 
veteran reported intermittent left shoulder pain which was 
worse during cold weather.  The veteran denied incoordination 
or weakness in the shoulder and noted that he took ibuprofen 
for pain on an as-needed basis.  Examination revealed slight 
tenderness over the left bicipital tendon distal to the 
bicipital groove.  There was no muscular atrophy and well-
healed scars anteriorly just above and in the axillary fold, 
and posteromedially at the axillary fold.  Left shoulder 
range of motion exhibited 50 degrees of extension, 180 
degrees of flexion and abduction, 50 degrees of adduction, 
and internal and external rotation of 90 degrees.  The range 
of motion for the right shoulder was noted to be identical to 
the left, and there were no complaints of pain during the 
range of motion evaluation.  The diagnosis was status post 
fragmentation grenade wound left shoulder area, with retained 
metallic fragments.

January 1997 VA X-rays were interpreted to reveal DJD in the 
left AC joint with shrapnel fragments in the soft tissue 
underlying the left scapula.  

VA scars examination in January 1997 revealed that the 
veteran denied that the scars were painful, but that sharp 
impact to the back lesion produced tenderness and that it 
would become moderately painful with exertion.  No limitation 
of motion was noted, and there was a 1 by 3/4 inch scar of 
the left anterior shoulder, a 2 by 3/8 inch scar over the 
left anteromedial upper arm near the anterior axillary fold, 
and a 1 1/4 by 1/2 inch scar below and lateral to the left 
scapula near the posterior axillary fold.  There was also 
spotty hyper-pigmentation of these scars.  There was no 
adherence to underlying tissues, and no apparent motion 
restriction.  The diagnosis was SFW scars, left shoulder, 
left arm, and left back, with retained shell fragments.

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran indicated that he had 
recently been evaluated for his disability at the VA and that 
he was going to be receiving a new ointment for use in 
addition to ibuprofen (transcript (T.) at p. 4).  The veteran 
described his pain as a nagging pain and that he had 
difficulty with work requiring the constant motion of the 
left arm (T. at p. 4).  Someone had told him that the 
retained fragments would sometimes come into contact with 
nerves, and that this would produce pain (T. at p. 5).  The 
veteran denied experiencing fatigability in the left shoulder 
or arm, but went on to describe limitations on function (T. 
at pp. 5-6).  

The veteran indicated that after being wounded, he was 
hospitalized for approximately three weeks (T. at p. 7).  
When he was later returned to his unit, his wounds had not 
yet fully healed and reopened when he was getting into a 
bunker (T. at p. 7).  The veteran now had arthritis in the 
shoulder (T. at p. 7).  He further indicated that recently, a 
physician at the VA indicated that the arthritis was related 
to his SFW's (T. at p. 7).

VA outpatient treatment records for the period of October 
1997 to February 1999, were received by the regional office 
(RO) in approximately April 1999, and reflect that in October 
1997, the veteran requested a refill of Motrin.  The veteran 
further reported that he had an old shrapnel wound to the 
left posterior chest from Vietnam.  In June 1998, it was 
noted that the veteran had been seen on multiple occasions, 
and that he was taking Motrin for shrapnel in the left 
scapula area and under the left arm.  The assessment was pain 
in the left shoulder relieved with medication.  In January 
1999, the range of motion of the left shoulder was noted to 
still be good with some pain.  

VA orthopedic examination in August 1999 revealed that the 
veteran currently worked in the retail industry and that he 
was only required to do occasional lifting.  X-rays from 
January 1997 were noted to reveal DJD of the AC joint without 
problems with glenoid articulation.  It was also noted that 
the original wounds were debrided without further surgery.  
Following service, the veteran engaged in a variety of 
positions, including automotive bodywork and currently at 
Wal-Mart in retail.  The veteran complained of some aching in 
the shoulder, but not daily, and that there was full motion 
and no numbness.  The veteran also denied any pain or problem 
in the AC joint region.  

Physical examination revealed healed scars in the axilla, 
posterior lower scapular region, and anterior lower shoulder 
area.  There was also slight plus tenderness in the bicipital 
groove, but this was present on both the left and right.  
There was no tenderness otherwise noted about the left 
shoulder or shoulder girdle region.  Sensory to scratch was 
normal in the left upper extremity as was grip strength 
bilaterally.  The range of motion in the left shoulder 
revealed flexion of 165 degrees, extension of 50 to 55 
degrees, abduction of 160-165 degrees, adduction of 35-40 
degrees, internal rotation of 65-70 degrees, and external 
rotation of 80 degrees.  The examiner commented that there 
was essentially a 0 degree medical probability that the DJD 
of the left AC joint was the result of any service-connected 
left upper extremity SFW disorder.


II.  Rating Criteria and Analysis

With the currently assigned 10 percent evaluation for each of 
the veteran's service-connected SFW disabilities, the RO has 
considered the diagnostic criteria related to the skin 
(Diagnostic Codes 7804 and 7805) and both the "new" and 
"old" criteria related to muscle injuries.  The Board will 
initially address the application of the governing law and 
regulations to the evidence of record first on a "clean 
slate" to determine the actual nature of the service-
connected disabilities and the appropriate ratings for those 
disabilities.  The Board will then address the effects of the 
regulations governing protected ratings on the award of 
compensation benefits.


(a)  Ratings for Scars

A ten-percent evaluation is provided for scars, superficial, 
tender and painful on objective demonstration.  Note: The 10 
percent rating will be assigned, when the
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Scars may also be rating on the basis of limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

The evidence in favor of a compensable rating under Code 7804 
includes the VA outpatient record of May 1971 that noted that 
only the posterior scar was tender.  The VA examination in 
August 1982 described the scar of the anterior left shoulder 
as "slightly sensitive."  The other two scars were 
described as well healed and 
"some tenderness."  Diagnosis included mildly tender left 
anterior shoulder scar.

The evidence against a compensable rating under Code 7804 
includes the May 1969 service medical evaluation that 
described the scars as without localized tenderness.  
Likewise, the July 1969 VA examination showed the scars as 
nontender.  The VA examination in June 1993 described the SFW 
scars, and indicated there was minimal tenderness "over" 
the scars to pressure or deep palpation.  Diagnosis included 
minimal tenderness on pressure or deep palpation.  At the 
January 1997 VA scars examination, the veteran himself denied 
that the scars were painful.  He did report that sharp impact 
to the back lesion produced tenderness and it would become 
moderately painful with exertion.

The Board finds that the clear weight of the evidence 
supports the conclusion that the scars are not tender and 
painful themselves, but the tenderness noted at times to 
pressure or deep palpation actually represents a 
manifestation of the underlying tissue injury.  In this 
regard, the veteran's own statements are important evidence 
as is the fact that all of the evidence, both positive and 
negative, can be reconciled around that analysis.  

The Board would further point out that in view of its finding 
that the tenderness and/or pain related to the veteran's 
disabilities is related to the tissue underlying the scars 
rather than the scars themselves, a continuation of separate 
ratings for tender and painful scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, while separate ratings are assigned for 
muscle injuries would be impermissible as pyramiding under 
38 C.F.R. § 4.14 (1999).  This finding again is based both 
upon the clinical observations of pain only on pressure as 
well as the veteran's own specific comment that the scars 
themselves are not tender.  The veteran is fully competent to 
establish this point with lay evidence since pain is a 
manifestation a lay party can perceive.  

With respect to Code 7805, any limitation of function of the 
"part affected" also represents the limitation caused by 
the muscle injury.  Thus, once again a separate rating can 
not again be assigned under Code 7805 for the same 
manifestations contemplated by the ratings for muscle 
injuries.  

(b)  Ratings for Muscle Injuries 

At the outset, the Board finds that while it appreciates why 
the adjudicators have thus far determined that the most 
appropriate and favorable criteria in the case of the 
veteran's residuals of SFW to be those related to disorders 
of the skin, and more specifically, those that relate to a 
painful and tender scar which carries a 10 percent rating, 
the Board has review the evidence of record and determined 
that the veteran's symptoms are most appropriately rated 
under the criteria for muscle injuries, and more 
specifically, those related to MGs III, IV, and V.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5303, 5304, and 5305.  

The Board would further point out that in view of its finding 
that the tenderness and/or pain related to the veteran's 
disabilities is related to the tissue underlying the scars 
rather than the scars themselves, a continuation of separate 
ratings for tender and painful scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 would be impermissible as pyramiding 
under 38 C.F.R. § 4.14.  This finding is based both upon the 
clinical observations of pain only on pressure as well as the 
veteran's own specific comment that the scars themselves are 
not tender.  The veteran is fully competent to establish this 
point with lay evidence since pain is a manifestation a lay 
party can perceive.  The Board also finds that separate 
ratings for orthopedic or neurological symptomatology are not 
indicated, as the subject disabilities are simply not 
manifested by sufficient symptomatology to warrant separate 
or higher ratings on that basis.  For example, even 
considering the pain the veteran complains of on functional 
use under 38 C.F.R. § 4.40, 4.45 (1999), a separate rating 
for musculoskeletal and/or nerve damage is not justified due 
to the lack of compensable limitation of motion and/or 
neurological findings on objective examination.  Moreover, 
since the veteran's pain on use is already being used to 
support the evaluation under the applicable muscular injury 
Codes noted below, to use the same pain to consider separate 
or higher ratings on either an orthopedic or neurological 
basis would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14.

As was also noted earlier, separate or higher ratings for DJD 
are not warranted as the record does not reflect that DJD of 
the left shoulder is casually related to service-connected 
disability.

Under both the "old" and "new" rating criteria for muscle 
injuries, Diagnostic Code 5303 pertains to MG III, which 
relates to the damage of the intrinsic muscles of the 
shoulder girdle: pectoralis major and deltoid.  (Function: 
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe MG III disabilities of the 
nondominant shoulder are noncompensable, 20, 20, and 30, 
respectively.  Diagnostic Code 5304 pertains to MG IV, which 
relates to the damage of the additional intrinsic muscles of 
the shoulder girdle: supraspinatus, infraspinatus and teres 
minor, subscapularis, and coracobrachialis.  (Function: 
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG IV 
disabilities of the nondominant shoulder are noncompensable, 
10, 20, and 20, respectively.

Finally, under both the "old" and "new" rating criteria 
for muscle injuries, Diagnostic Code 5305 pertains to MG V, 
which relates to the damage of the flexor muscles of the 
elbow: biceps, brachialis, and brachioradialis.  (Function: 
supination and flexion of the elbow.)  The disability ratings 
for slight, moderate, moderately severe, and severe MG V 
disabilities of the nondominant shoulder are noncompensable, 
10, 20, and 30, respectively.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55 (prior to July 3, 1997).

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

    (a)  A muscle injury rating will not be combined with a 
peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect 
entirely different functions.
    (b) For rating purposes, the skeletal muscles of the body 
are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups 
for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 
muscle groups for the forearm and hand (diagnostic codes 5307 
through 
5309); 3 muscle groups for the foot and leg (diagnostic codes 
5310 
through 5312); 6 muscle groups for the pelvic girdle and 
thigh 
(diagnostic codes 5313 through 5318); and 5 muscle groups for 
the torso 
and neck (diagnostic codes 5319 through 5323).
    (c) There will be no rating assigned for muscle groups 
which act 
upon an ankylosed joint, with the following exceptions:
    (1) In the case of an ankylosed knee, if muscle group 
XIII is 
disabled, it will be rated, but at the next lower level than 
that which 
would otherwise be assigned.
    (2) In the case of an ankylosed shoulder, if muscle 
groups I and II 
are severely disabled, the evaluation of the shoulder joint 
under 
diagnostic code 5200 will be elevated to the level for 
unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves 
will not be rated.
    (d) The combined evaluation of muscle groups acting upon 
a single 
unankylosed joint must be lower than the evaluation for 
unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II 
acting upon the shoulder.
    (e) For compensable muscle group injuries which are in 
the same 
anatomical region but do not act on the same joint, the 
evaluation for 
the most severely injured muscle group will be increased by 
one level 
and used as the combined evaluation for the affected muscle 
groups.
    (f) For muscle group injuries in different anatomical 
regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be 
separately rated and the ratings combined under the 
provisions of 
Sec. 4.25.

A 40 percent evaluation is provided for ankylosis of the 
scapulohumeral joint of the minor extremity at an unfavorable 
angle.  Diagnostic Code 5200.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area. Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d), as in 
effect prior to July 3, 1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved, unless 
for locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Furthermore, 
objective findings of a severe disability include the 
following: ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

In examining the evidence pertinent to the period of June 1, 
1993 to July 2, 1997 solely under the "old" criteria as 
required pursuant to VAOPGCPREC 3-2000, the Board notes that 
examination in June 1993 revealed tenderness on pressure or 
deep palpation as to all of the veteran's SFW scars and 
moderate disfiguration.  In addition, VA joints examination 
in January 1997 noted the history that the original treatment 
for the veteran's SFW's included debridement.  Slight 
tenderness was once again elicited on examination, and X-rays 
revealed retained shrapnel fragments in the soft tissue 
overlying the left scapula.  Consequently, applying the 
"old" criteria applicable to the muscle injuries to MGs 
III, IV, and V, and giving the veteran the benefit of the 
doubt, the Board finds that the veteran's history of 
debridement surgery, findings of tenderness on palpation or 
pressure to the areas of scarring, and complaints of pain on 
use, more nearly approximate moderate muscle disability of MG 
III, IV, and V.  38 C.F.R. § 4.7.  The rating schedule 
provided for a 10 percent evaluation for moderate injury to 
MG IV and V and a 20 percent rating for moderate injury to MG 
III.  A 20 percent rating was provided for moderately severe 
injury of each of these groups.  38 C.F.R. § 4.73, Diagnostic 
Codes 5303, 5304, and 5305 (effective immediately before July 
3, 1997).

Clearly, the symptoms manifested by the veteran's SFW 
disabilities during this period are not indicative of the 
type of symptoms consistent with either moderately severe or 
severe muscle disability under the "old" criteria.  
Moderately severe and severe disability required through and 
through or deep penetrating wounds by a high velocity missile 
of small size, or a large missile of low velocity, and while 
the medical evidence in this case does initially document 
debridement, it does not disclose the type of extensive 
damage, either at the time of the wounds or during treatment 
thereafter, consistent with through and through or deep 
penetrating wounds. 

With respect to the period after July 3, 1997, the Board must 
evaluate the veteran's SFW disabilities under both the 
"old" and "new" rating criteria, and apply the rating 
criteria most favorable to the veteran.  See VAOPGCPREC 3-
2000.  Here, however, the Board is unable to distinguish on 
the facts of this case how either the "old" or the "new" 
criteria could be found to be more favorable.  In any event, 
the Board has found that a preponderance of the evidence is 
against a higher rating under either the "old" or the 
"new" criteria for residuals of his combat wounds. 

More specifically, after July 3, 1997, the primary findings 
associated with the veteran's SFW disabilities continue to 
involve tenderness and pain on use, with some noncompensable 
limitation of shoulder abduction demonstrated on VA 
examination in August 1999, and, giving the veteran the 
benefit of the doubt, this together with the history of 
debridement is also found to be productive of moderate muscle 
disability under the "new" rating criteria.  Thus, for the 
period after July 3, 1997, the Board finds that under either 
the "new" or "old" criteria, the veteran's symptoms of 
tenderness on palpation or pressure to the areas of scarring, 
and complaints of pain on use, more nearly approximate 
moderate muscle disability of MG III, IV, and V. 38 C.F.R. 
§ 4.7.  The rating schedule provides for a 10 percent 
evaluation for moderate injury to MG IV and V and a 20 
percent rating for moderate injury to MG III.  A 20 percent 
rating is provided for moderately severe injury of each of 
these groups.   38 C.F.R. § 4.73, Diagnostic Codes 5303, 
5304, and 5305 (effective immediately before and after July 
3, 1997).

As was the case with the period prior to July 3, 1997, the 
veteran's SFW disabilities are clearly not manifested by 
symptoms that are indicative of the type of damage consistent 
with a through and though or deep penetrating wound and 
moderately severe or severe disability under either the 
"old" or "new" rating criteria for muscle injuries.

Under the rating schedule in effective prior to July 3, 1997, 
MGs III, IV and V, are all in the same anatomical region.  
The criteria in effect prior to July 3, 1997 mandated that 
muscle injuries in the same anatomical region would not be 
combined, but instead, the rating for the major group would 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  In this 
case, a single rating is for assignment on the basis of 
moderately severe injury to one of the affected MGs.  Since 
for all three groups the rating for moderately severe injury 
is 20 percent, the designation of the specific code for the 
elevated rating is effectively a moot point.  The Board 
believes, however, that Group V is the major group affected, 
and therefore the correct rating for muscle injury prior to 
July 3, 1997, was 20 percent under Code 5305.

Under the rating schedule in effective from July 3, 1997, MGs 
III, IV and V, are all in the same anatomical region.  Under 
the criteria in effect from July 3, 1997, the injuries to MG 
III and IV effect the shoulder and Group V effects the 
shoulder and flexion of the elbow.  Thus, the groups are in 
the same anatomical region but effect two joints.  Neither 
the shoulder nor the elbow is ankylosed.  Under the rating 
criteria, where there are compensable MG injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured MG will 
be increased by one level and used as the combined evaluation 
for the affected MGs.  Thus, once again the rating for 
moderate injury of MG III, IV and V, is a single elevated 
rating of 20 percent under Code 5305.  There is no basis to 
assign a rating for unfavorable ankylosis of the shoulder due 
to injuries to MG III and IV as the severity of the injuries 
of these two groups does not begin to produce functional 
impairment remotely approaching ankylosis, much less 
unfavorable ankylosis.
  
Finally, the Board agrees with the RO's determination that 
higher ratings are not appropriate under 38 C.F.R. § 3.321.  
As to the disability picture presented, the Board cannot 
conclude that the disability picture as to the veteran's 
residuals of SFW's are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  While the 
record does reflect complaints of pain on use, there has been 
no recent or frequent hospitalization for these disabilities.  
In summary, the Board finds that the record does not indicate 
an exceptional or unusual disability picture so as to warrant 
an extraschedular rating.




(c)  Effect of the Regulation Governing Protection of 
Disability Ratings

Under the provisions of 38 C.F.R. § 3.951(b):

A disability which has been continuously 
rated at or above any evaluation of 
disability for 20 or more years for 
compensation purposes under laws administered 
by the Department of Veterans Affairs will 
not be reduced to less than such evaluation 
except upon a showing that such rating was 
based on fraud.  Likewise, a rating of 
permanent total 
disability for pension purposes which has 
been in force for 20 or more years will not 
be reduced except upon a showing that the 
rating was based on fraud.  The 20-year 
period will be computed from the effective 
date of the evaluation to the effective date 
of reduction of evaluation. 

In the initial rating action awarding service connection, the 
RO determined that a 10 percent evaluation was warranted for 
SFW scars under Codes 7805 and 5301.  Code 7805 provides for 
rating scars on the basis of how they effect a part, while 
Code 5301 involves MG I.  The record at that time did not 
expressly identify the MG affected.  As was the custom, the 
adjudicators apparently correlated the description of the 
injury in the medical records with the rating schedule and 
concluded the MG I was the anatomical feature injured.  The 
clinical findings on the most recent VA examination indicated 
that none of the scars was tender.  The 10 percent evaluation 
has been in effect for more than 20 years and is therefore 
protected under 38 C.F.R. § 3.951(b).

The protection of a disability rating in effect for 20 years 
is for the disability rating, not necessarily the diagnostic 
code under which the rating was assigned.  VAOPGCPREC 4-96 
(July 18, 1996).  The next question before the Board is 
precisely what is the nature of the disability rating 
protected by the original grant.  In the Board's view, the 
RO's use of two diagnostic codes indicates the protected 
disability rating can be seen as one for muscle injury or 
scaring or both.  Both codes can be viewed as for 
noncompensable ratings.  It is clear that the original 
selection of Code 5301 was in error.  On the other hand, the 
selection of a code for a scar injury would not be obviously 
in error as clearly scars were present, albeit reportedly 
nontender objectively at that time.  Resolving this ambiguity 
in the veteran's favor, the Board concludes that the 
protected disability rating was for scars.  The assignment of 
multiple 10 percent ratings for scars would have been clearly 
in error in light of the clinical evidence that the scars 
were not tender and painful objectively.  To view the 
protected rating as for the muscle injury would not avail the 
veteran since the conclusion that he was entitled to a 
protected rating for muscle injury would not result in 
entitlement to a separate protected rating from that now 
assigned for the multiple muscle injuries of the shoulder 
girdle and arm.  Accordingly, the veteran is also entitled to 
a separate protected rating of 10 for scars.  An award of a 
protected rating is an exception to the rule against 
pyramiding.  

The net result of these conclusions is that the veteran's 
current combined disability rating remains the same.  
38 C.F.R. § 4.25.  He can be viewed either as having three 
separate 10 percent evaluations for scars as the RO has rated 
the disability, or, as the Board has explained, he is 
entitled to a single 20 percent for multiple muscle injuries 
of the shoulder girdle and arm, plus a separate protected 10 
percent rating for scars.  He can not received the protected 
10 percent rating for scars and the three separate 10 percent 
ratings for scars the RO has assigned as that would involve 
rating at least one of the scars twice which would violate 
the rule against pyramiding.



ORDER

An increased rating for residuals of multiple SFW to the left 
shoulder girdle and arm is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

